Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0227176 by Ponnuswamy (Ponnuswamy).
With respect to claim 1, Ponnuswamy teaches  method comprising: 

forming, by the device classification service, a unified ruleset by resolving a conflict between conflicting device characteristics from two or more of the device classification rulesets; (Paragraph 73 – a conflict of characteristics between two clusters is resolved into a target profile through merger techniques)
training, by the device classification service, a machine learning-based device classifier using the unified ruleset; (Paragraph 57-59) and 
classifying, by the device classification service and using telemetry data for a device in a network as input to the trained device classifier, the device with the device type label. (Paragraph 24, 25 – device monitoring for the data to be input into the classifier  - paragraph 50-57).
With respect to claim 2, Ponnuswamy teaches the method as in claim 1, wherein the device type is indicative of at least one of: a device manufacturer, a device model, or a device version. (Paragraph 52)
With respect to claim 3, Ponnuswamy teaches the method as in claim 1, further comprising: providing, by the device classification service, an indication of the classification to a networking entity in the network that applies a network policy to the device based on the device type label. (Paragraph 39-46 – connection configurations can change, for example, at an AP point, based on the target device profile). 

With respect to claim 4, Ponnuswamy teaches the method as in claim 3, wherein the networking entity applies the network policy to 2 the device by preventing the device from 

With respect to claim 5, Ponnuswamy teaches the method as in claim 1, wherein forming the unified ruleset by resolving a conflict between device characteristics from two or more of the device classification rulesets comprises: determining accuracy measures for the rulesets by testing the rulesets against one or more devices of the device type; and selecting the device characteristic for inclusion in the unified ruleset from among the conflicting device characteristics based on the determined accuracy measures for the rulesets. (Paragraph 55-56 – feedback can be used as an accuracy measure)
With respect to claim 6, Ponnuswamy teaches the method as in claim 1, wherein forming the unified ruleset by resolving a conflict between device characteristics from two or more of the device classification rulesets comprises: selecting the device characteristic for inclusion in the unified ruleset from among the conflicting device characteristics that appears most often among the device classification rulesets. (Paragraph 73 – use of a weighted average would skew towards the most often vaule)
With respect to claim 8, Ponnuswamy teaches the method as in claim 1, wherein the device classification rulesets comprise feature vectors of the device characteristics associated with the device type label. (Paragraph 49 – support vector can be used for machine learning aspect).
With respect to claim 9, Ponnuswamy teaches the method as in claim 1, wherein the trained classifier comprises an ensemble of decision trees. (Paragraph 49 – decision trees fall within the scope of well known machine learning algorithms)
With respect to claim 10
Claims 11-15, 17-20 are similar in scope to claims 1-6 and 8-10 and are rejected based on the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy in view of US 2017/0373935 by Subramanian et al. (Subramanian).
With respect to claim 7, Ponnuswamy teaches the method as in claim 1, but does not disclose wherein forming the unified ruleset by resolving a conflict between device characteristics from two or more of the device classification rulesets comprises: assigning trust scores to the device classification rulesets based on their agreement with one another; and selecting the device characteristic for inclusion in the unified ruleset from among the conflicting device characteristics based on the trust scores assigned to the device classification rulesets.
Subramanian teaches using trust scores when there are conflicts in values (Paragraph 35).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conflict resolution of Ponnuswamy use trust scores as taught in Subramanian.  
Claim 16 is similar in scope to claim 7 and is rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.